Lloyd Douglas Enterprises




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 28, 2014

                                     No. 04-13-00778-CV

                                     Comfort ROBERTS,
                                         Appellant

                                               v.

                         LLOYD DOUGLAS ENTERPRISES INC.,
                                    Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-12260
                       Honorable Solomon Casseb, III, Judge Presiding


                                   SHOW CAUSE ORDER

        The clerk’s record in this appeal has not yet been filed. Appellee contends this is an
appeal from a temporary restraining order and a subsequent temporary injunction. Appellee has
filed a motion to dismiss this appeal on the grounds that the entry of a December 16, 2013 agreed
permanent injunction renders the temporary restraining order and a subsequent temporary
injunction moot, and therefore, there is no justiciable controversy before this court.

       Appellant is hereby ORERED to show cause in writing why this appeal should not be
dismissed no later than February 3, 2014.



                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court